US. Departme GASP Td 2sGv-05444- DMF DocumePROICESSORECBMET RATE RETURN

 

 

 

 

 

 

 

: 1Ce ‘ See Instructions for “Service of Process by the U.S. Marshal”
United States Marshals Service on the reverse of this form.
PLAINTIFF COURT CASE NUMBER PHX-
John Laake CIV 2:19-cv-05444-DMF
DEFENDANT TYPE OF PROCESS
Dirty World LLC, et al. Summons/Complaint /Order/Notice
SERVE NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
Dirty World, LLC
E> ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
c/o David Gingras, Esq., Gingras Law Office, PLLC, 4802 E. Ray Road, #23-271
AT Phoenix, AZ 85044
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW: :
Sees s es = = Se ee ee 2 2 em oy Number of process tobe
served with this Form - 285 1
au naaks Number of parties to be
469 Grand Ave. served in this case 1

Aurora, IL 60506

liicic b : Check for service
se ies S.A.

      
  

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT
Telephone Numbers, and Estimated Times Available For Service):

 

EXPEDIFIN eee (Include Business and Alternate Addresses, All

—— ’

  

 

 

 

 

 

 

 

 

 

Fold Fold
’ wale
:
i
weet
Signature of Attorney or other Originator requesting service on behalf of: ra PLAINTIFF TELEPHONE NUMBER DATE
= 12 19
FJ bos CieDEFENDaNT pe(342) 38870759 /9/
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total | Total Process} District District Signature of Authorized USMS Deputy or Glen} Date
number of process indicated. of Origin to Serve tf: Ai 5
(Sign only first USM 285 if more f 7 G
than one USM 2835 is submitted) ve of / No. &. No. 2. {~~

 

 

 

 

 

 

 

I hereby certify and return that I [have personally served, C1] have legal evidence of service, L] have executed as shown in “Remarks”, the process described
on the individual, company, corporation, etc., at the address shown above or on the individual, company, corporation, etc., shown at the address inserted below.

 

L] Ihereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below)

 

Name and title of individual served (if not shown above) q A person of suitable age and dis-
cretion then residing in the defendant’s
usual place of abode.

 

Address (complete only if different than shown above) Date of Service | Time am

2/2s/ AP op ri paerz pm
Signature of , ? Marshal or Deputy

Service Fee Total Mileage Charges | Forwarding Fee | Total Charges | Advance Deposits | Amount owed to U.S. Marshal or Amount of Refund
(including endeavors)

M65. Miz.7 W171. te
REMARKS:

 

 

 

 

 

 

 

 

 

 

 

PRIOR EDITIONS FORM USM-285 (Rev. 12/15/80)
MAY BE USED 1. CLERK OF THE COURT (Instructions Rev. 12/08)
Case 2:19-cv-05444-DMF Document 24 Filed 03/03/20 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Arizona

 

 

)
John Laake )
Plaintiff(s) )

Vy. ; Civil Action No. 2:19-cv-05444-PHX-DMF
)
Dirty World, LLC, et al. )
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Dirty World LLC
c/o Law Office of David S. Gingras
4802 E. Ray Rd.
Suite 23-271
Phoenix, AZ 85044

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff exphaintisisxatiomex,
whose name and address are:

John Laake

Pro Se Plaintiff

469 Grand Ave.

Aurora, IL 60506

Email: wolfloki@yahoo.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

  

Date: \44(% BRIAN D. KARTH/Clerk/DCE

 

Ms Signature of Clerk (hep Clerk

 
Case 2:19-cv-05444-DMF Document 24 Filed 03/03/20 Page 3 of 3

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.
CV-19-05444-PHX-DMF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) "DAVID G (WGORAL

 

was received by me on (date) a l20 | 2 .

© I personally served the summons on the individual at (place) Deiv Gwarac

 

 

YGe2 E. tay Roa Tite 42 Keryy mda)  2/ag)ea 30

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

O I returned the summons unexecuted because 3 or

 

O Other (specify);

My fees are $ Fle. 7G _fortraveland$ # (e4 . eo  forservices, foratotalof$ K77.7— .

I declare under penalty of perjury that this information is true.

Date: 4/2/26 pate

Server's signature

WUCn, 0. Seorm

Printed name and title

 

 

Server’s address

Additional information regarding attempted service, etc:
